Exhibit Warrant No. PACIFIC BEACH BIOSCIENCES, INC. COMMON STOCK WARRANT THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR UNDER THE SECURITIES LAWS OF ANY STATE. THIS WARRANT IS SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. THE ISSUER OF THIS WARRANT MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS. This certifies that PARAMOUNT CREDIT PARTNERS, LLC (the "Holder"), its designees or permitted assigns, subject to the terms and conditions set forth herein, at any time after the Commencement Date and prior to the Expiration Date (as such terms are defined below), is entitled to purchase from PACIFIC BEACH BIOSCIENCES, INC., a Delaware corporation (the "Company"), that number of fully-paid and non-assessable shares (subject to adjustment as provided herein) (the "Warrant Shares") of the Company's Common Stock, $0.001 par value per share (the "Common Stock"), equal to (i) forty percent (40%) of the principal amount of that certain Senior 10%
